

116 S3909 IS: Law Enforcement Identification Act
U.S. Senate
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3909IN THE SENATE OF THE UNITED STATESJune 8, 2020Mr. Murphy (for himself, Mr. Schumer, Ms. Baldwin, Mr. Markey, Mr. Sanders, Mr. Heinrich, Mr. Reed, Ms. Hirono, Ms. Harris, Mr. Blumenthal, Mr. Cardin, Mr. Brown, Mrs. Murray, Ms. Warren, Mr. Udall, Mr. Whitehouse, Mr. Menendez, Mr. Booker, Ms. Klobuchar, Mr. Merkley, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require Federal law enforcement officers, including contract employees, and members of the armed forces engaged in crowd control, riot control, or arrest or detainment of individuals engaged in civil disobedience, demonstrations, protests, or riots to visibly display identifying information. 1.Short titleThis Act may be cited as the Law Enforcement Identification Act.2.Identifying information for Federal law enforcement officers, including contract employees, and members of the armed forces engaged in crowd control, riot control, or arrest or detainment(a)DefinitionsIn this section—(1)the term Federal law enforcement officer means— (A)an employee or officer in a position in the executive, legislative, or judicial branch of the Federal Government who is authorized by law to engage in or supervise a law enforcement function; or(B)an employee or officer of a contractor or subcontractor (at any tier) of an agency in the executive, legislative, or judicial branch of the Federal Government who is authorized by law or under the contract with the agency to engage in or supervise a law enforcement function; (2)the term law enforcement function means the prevention, detection, or investigation of, or the prosecution or incarceration of any person for, any violation of law; and (3)the term member of an armed force means a member of any of the armed forces, as defined in section 101(a)(4) of title 10, United States Code, or a member of the National Guard, as defined in section 101(3) of title 32, United States Code. (b)RequirementEach Federal law enforcement officer or member of an armed force who is engaged in any form of crowd control, riot control, or arrest or detainment of individuals engaged in an act of civil disobedience, demonstration, protest, or riot in the United States shall at all times display identifying information in a clearly visible fashion, which shall include the Federal agency, last name, and badge number of the Federal law enforcement officer or the armed force, last name, and rank of the member of an armed force, respectively. 